DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 8 is objected to because the phrase “the start to completion” in line 6 should read ‘a start to a completion’. Further, “a start” in line 8 should read ‘the start’. Appropriate correction is required. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the recitation “a reduced container sealing force” in line 9 renders the claim indefinite and the scope thereof unascertainable. The claim recites “a container sealing force” in line 6, so it would seem that the reduced container sealing force would merely be a reduction in the container sealing force, but then the last two lines of the claim reads, in part, “the reduced container sealing force being increased during progression of extrusion”. In what way is it reduced if it is being increased? The claim is confusing and unclear.
Regarding claim 10: there is no antecedent basis in the claim for “the detected reference container sealing force and the detected in-extrusion container sealing force” since the claim previously states that “the reference container sealing force and the in-extrusion container sealing force are based on information detected”. Further, they are not detected but are instead calculated (see the last sentence of ¶ 16 of the specification).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Yamamoto (JP H05-138233 A).
Regarding claim 1: Yamamoto discloses an extrusion press device, comprising:
an extruder (fig. 2) comprising a container (18) configured to store an extrusion material (20), and an end platen (10) configured to support a die (16) from which the extrusion material is extruded (see extruded material 20A); and
a controller (36, fig. 1) configured to control operation of the extruder by controlling a container sealing force that presses the container (18) against the die (16) (see fig. 2 and ¶ 6),
wherein the controller (36) is configured to control application of a complementary pressure (ΔPB, fig. 5) corresponding to a reduced container sealing force (FS1, fig. 2; ¶¶ 20, 22, ln. 1 of each, the complementary pressure ΔPB is provided to the auxiliary device 28 and is used to produce the reduced container sealing force FS1) to the container (18) in a direction of the extrusion during a period from a start to completion of the extrusion (see ¶¶ 3, 6, pressing force for extruding the material gradually decreases from the start of the extrusion process but the goal of the invention is to generate a constant pressing force while maintaining a constant container sealing force), the reduced container sealing force being increased during progression of extrusion (see ¶¶ 20, 25, generation of the push output by the auxiliary cylinder device 28 --i.e., reduced container sealing force, FS1-- is continuously increased to counteract the continuous decrease in the pressing force).
Regarding claim 2, which depends on claim 1: Yamamoto discloses the controller (36, fig. 1) is further configured to control application of the complementary pressure (ΔPB, fig. 5) (¶¶ 20, 22, ln. 1 of each; ΔPB is provided to auxiliary cylinder device 28 which in turn generates correction force FS1) such that a reference container sealing force (F0) is maintained during the period from the start to the completion of the extrusion (¶ 19, due to reduced container sealing force FS1, “the extrusion force can be kept constant at F0), the reference container sealing force being the container sealing force at the start of the extrusion (¶ 18).
Regarding claim 8: Yamamoto discloses an extrusion press method of extruding an extrusion material (the extrusion press of fig. 2 extrudes the extrusion material 20 to yield the extruded material 20A) from a die (16) while pressing a container (18) against the die with a container sealing force (see fig. 2 and ¶ 5, “container sealing force against the die”), the extrusion material (20) being stored in the container (18) and being extruded from the die (16) (see fig. 2), the extrusion press method comprising:
applying a complementary pressure (ΔPB, fig. 5) corresponding to a reduced container sealing force (FS1, fig. 2; ¶¶ 20, 22, ln. 1 of each, the complementary pressure ΔPB is provided to the auxiliary device 28 and is used to produce the reduced container sealing force FS1) to the container (18) in a direction of the extrusion (right to left in figs. 1-2) during a period from the start to completion of the extrusion (see ¶¶ 3, 6, pressing force for extruding the material gradually decreases from the start of the extrusion process but the goal of the invention is to generate a constant pressing force while maintaining a constant container sealing force; also see ¶¶ 20, 25, generation of the push output [ΔPB + PB] by the auxiliary cylinder device 28 –and thus the corresponding reduced container sealing force FS1-- is continuously increased to counteract the continuous decrease in the pressing force), wherein:
the container sealing force at a start of extrusion is a reference container sealing force (F0),
the container sealing force during the extrusion is an in-extrusion container sealing force (FS), and
a difference between the reference container sealing force and the in-extrusion container sealing force is the reduced container sealing force (FS1) (¶¶ 18-19).
Regarding claim 9, which depends on claim 8: Yamamoto discloses the complementary pressure (ΔPB, fig. 5) (¶¶ 20, 22, ln. 1 of each; ΔPB is provided to auxiliary cylinder device 28 which in turn generates correction force FS1) is applied such that a reference container sealing force (F0) is maintained during the period from the start to the completion of the extrusion (¶ 19, “the extrusion force can be kept constant at F0”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamamoto (JP H05-138233 A).
Regarding claim 3, which depends on claim 2: Yamamoto discloses the container sealing force at the start of extrusion is the reference container sealing force (F0) used to determine the reduced container sealing force (FS1) (see ¶ 18, FS1=F0-FS).
Yamamoto does not explicitly disclose using the controller (36, fig. 1) to determine the reference container sealing force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to determine the container sealing force at the start of extrusion and use it as the reference container sealing force, thereby eliminating the need to do the necessary calculations by hand and then input them into the controller.
Regarding claim 4, which depends on claim 3: Yamamoto discloses determining the reduced container sealing force (FS1) as a difference between the container sealing force during the extrusion (FS) and the reference container sealing force (F0) (¶¶ 18-19).
Yamamoto does not explicitly disclose using the controller (36, fig. 1) to determine the reduced container sealing force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to determine the reduced container sealing force, thereby eliminating the need to do the necessary calculations by hand and then input them into the controller.
Regarding claim 5, which depends on claim 1: Yamamoto discloses the controller (36, fig. 1) is configured to control application of the complementary pressure (ΔPB) to the container (18) in the way of the correction force (FS1) (¶¶ 20, 22).
Yamamoto does not explicitly disclose the complementary pressure is applied as a force that is between 20% and 30% of a maximum actual extruding force at the start of the extrusion.
However, Yamamoto discloses the correction force (FS1) is equal to the difference of a maximum required extrusion force (F0) at the start of extrusion and the extrusion force (FS) at given point in time during the extrusion process (¶¶ 18-19). Thus, the skilled artisan understands that the correction force (FS1) represents a percentage of the maximum actual extruding force.
Therefore, Yamamoto meets the general conditions of the claim, and it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill and/or experimentation in the art (MPEP 2144.05).
Regarding claim 10, which depends on claim 8: Yamamoto discloses the reduced container sealing force (FS1) and the complementary pressure (ΔPB) are determined during the extrusion, based on the reference container sealing force (F0) and the in-extrusion container sealing force (FS) (¶¶ 18-20).
Yamamoto does not explicitly disclose the reference container sealing force (F0) and the in-extrusion container sealing force (FS) are based on information detected at and after the start of the extrusion.
However, Yamamoto discloses the reference container sealing force (F0) at the start of extrusion is the sum of the extrusion required force (Fa) acting on the die (16) and the maximum frictional force (Fb) between the billet (20) and the container (18), and when the extrusion stroke is at a given point (S), the frictional force is no longer maximum but a reduced frictional force (Fbs), and the in-extrusion container sealing force at said point is FS=Fa+Fbs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Fa, Fb, Fbs are information that would have to be detected at and after the start of the extrusion since they are values that would differ depending on the material being extruded.
Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamamoto (JP H05-138233 A), in view of Händle et al. (US 2017/0108014 A1).
Regarding claim 6, which depends on claim 1: Yamamoto discloses the extruder comprises a container cylinder (28, fig. 2) configured to advance the container (18) toward the end platen (10) or withdraw the container from the end platen (see fig. 2 and ¶ 14),
the container cylinder comprises a first oil chamber and a second oil chamber that are arranged in a longitudinal direction (horizontal direction) along the extrusion direction (from right to left in fig. 2) (see annotated fig. 2 of Yamamoto below).

    PNG
    media_image1.png
    214
    544
    media_image1.png
    Greyscale

Annotated Figure 2 of Yamamoto


Yamamoto is silent regarding each of the first oil chamber and the second oil chamber comprising two divided oil chambers divided in the longitudinal direction.
However, Händle teaches a hydraulic system for a press (see fig. 1 and ¶ 1) comprising a container cylinder (2, 3) forming first and second oil chambers having two divided oil chambers (21, 22 and 31, 32, respectively). Händle teaches this configuration allows the hydraulic system to be controlled to operate at high speed and low force and at low speed and high force (¶ 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the container cylinder of Yamamoto with that of Händle, thereby providing a container cylinder that can operate at high speed and low force and at low speed and high force, as taught by Händle, which allows for more refined and robust control of the container cylinder.
Regarding claim 7, which depends on claim 6: modified Yamamoto teaches an equal-pressure extrusion control hydraulic circuit (Händle at 4, fig. 1 and ¶¶ 15, 37, lns. 11-16 and 22-33, respectively) configured to supply hydraulic oil to one or both of the first oil chamber and the second oil chamber (see fig. 1, there are hydraulic lines 41, 43, 44 for providing fluid to each of the divided oil chambers 21, 22 and 31, 32) formed by the container cylinder (2, 3 of Händle) when the container (18, fig. 1 of Yamamoto) is advanced by the container cylinder, and
the equal-pressure extrusion control hydraulic circuit (provided by Händle and replacing the circuit 38, 40, 42 in fig. 1 of Yamamoto) is independent of a hydraulic circuit configured to extrude the extrusion material (30, 32, 34 in fig. 1 of Yamamoto).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725